OFFICE OF THE A’l7ORNEY GENERAL OF ?‘m
                                           AUSTIN




HonorableAlex Jung
County.Attomet
Ollleepie CoulltJ
Fredericksburg,Texas
Dear Sir:                           Op iniol
                                           no. O-4126
                                    Re~8 kIdor the faots ret forth
                                         ir ft perrisaible   to tq
                                         the o8ae before eome per-
                                         80LLagreed upon betveen
                                         the aounty attorney   and
                                         the derendant or hie at-
                                         ;;=      And l’dAtOd QUOB-
                                              .
            Your    FOQUOSt   for    Our   09iniO~    On the hbrelnabove mp-
tioned Question8ban beea noelved b                   this departme&. We
quote from your letter (LBrollowr~
          “Lee Its, a realdent oltlren of Oiller$ie
     County, Texaa, but rerldlng out&lo of the
     llmlts of Jurtlae   Preelnot go. 1 aad also out-
     side OS the corporate llmlts 05 the Cltr of
    Frederfakkrburg, etandr ahmged by oomplslnt
    filed   In the Jurtlce Court or Preolnot Ho. 1,
    of Oilleeple    County, ‘Poxal. vlth a gane viola-
     tion vhloh ocmrmd outside OS the llmlte or
     euah city and preoinot. The Juetlae of the
    ,Peaaehas elgnlfledhi8 disQuallflcationin
    this particular caee on the ground of relatlon-
    ehfp vlthia the prohibiteddegree. There 8n
    nine jumtioe preqttaotsin Ollleaple County but
    then 20 no Justice'of,thePerae other then
    the one mentioned in euoh oountj, none other
    havlng been elected or appointed.
            “it l   l*
   gonorableAlex Jung, Page 2




            "1. The Quoted statutes being inadequate
       to deal vlth the situationpresented under the
       foregoing facts, 1s it pemieslble to try th,y
       case before some person agreed upon between
       ths County Attorney and the defendantor his
       attorxmy?
            "1; In the absence of an agreement,vho
       has the pover and authority to appoint a special
       justice to try the cause?
            "3. The CormieelonereCourt being poeeoaeed
       of the paver to ill1 vaaanciee by appointmnt
       (Art. 235~5)~ does such court also have the lesser
       pover to appoint a epeclal juetloe to try the
       partluular cause?"
            We note in your letter th0 etatem0nt that8 "There
  are nine juatloe pmoincte in Oilleep~e County l * .*." Ye
  reepXI%lly aall your attention to Article V, Seatlon 18 of
  the Texaa Constitutionvhiuh permlta "not lees than four and
  not non than eight," juet~leeprecinctr.
           Artlole 552 of Vernon's Annotated Code of Crw
  Proo0dureraada as Pollovel
            "Art. 552. (617)   (606)   Causes which die-
                                       qualify    :
           50 judge or
      in any case Maen
      vhere he has been of oouueel for the Stati or the
      accused, or vhere the aoaueed or the party injured
      may be oonneotedwith him by eOn8anguinltj or af-
      finity within the third degree." (Undereoorlng
      ours)
            Article 553 of sald Code provides for the seleotion
  of a special district judge In the event the regular dletrlat
  Judge is dlepuallfledin a orllllinbloaee. Artlale 554 of said
  Code provides for a apeoial oountx judge vhare the regulw coun-
  ty j-0 La die&mlified In a urlmlnal uasb.
           Article 558, Vernon's Annotated Code of Criminal Pro-
1 aedure,provide6 that:
                                                              586

gonorable Alex Jung, Page 3


          "Art. 558. (624) (611) Justice dlequallfied

          “If a justice of the peace be d.ZagualifLed
     from aSttl.w in a119crlmlnal actlon Dendlmz be-
     fore him, he shall-transferthe name-to th; near-
     ent justice of the pence of the county vho is
     not dlsqualiflsdto try It.” .(UnderEcorlngours)
          Article 2399, Vemonn’e Annotated Civil gtatutee,pro-
videe for a special justice of the peace in       cas88 only.
          Where, ne under the facts stated by you, there la
only OM justice of the ‘,eaaein a county, and he is dlequall-
fled, ve are unable to find any etatutory authority for the
selectionor appolntmnt of 0 special justice In a arlminal
oaee, either bg agreementof the parties or otherwise.
           Inasmuch aa the Texas Constitutionrequlrae each aoun-
 ty to be divided .lntojustice aourt precincta,not leas than
 fournor  more than eight Zn ntuaber(Art. V, i?eo.18), it vae no
 doubt antlolpated+bythe Leglalature that e&oh county vould have
more than one jue*lce-.pf the peaoe and bonsequentlya euffiolant
procredure provided for%y AArt1ol.e558, aupra, where a justice of
,thepeace la dlaqusllfled¶.na criminal case.
           The fact that there la only one juatlce of the pea00
in the county, does not have the effeot of authorielngthe ap-
pointment of a apeclnl justice of the paaue, either by agree-
ment between the aounty attorney and ~defendant,or by the Com-
tiselonereCourt or any one else. The only statutoryauthorltJ
f'orthe trial in such a case 1s in accordancevlth the piwvi-
alone of Article 558, supra: Judges can only be aelaated and
croaaiseloned to preside over a court an.18 provided by law and
statutesprovldlng for apeelal juwee Iwit be strictly oonstrued.
Orogm vs. Robinson (Clv. App.), 8 3. W. (2d) 571, (error refused).
          While Article 2355, Veimon’e Annotated Civil Statutes,
gives the Comal.seloner~Court the payer to fill a vacancy ln the
offloe of justloe of the penoe, It does not, in our opinion,
give said court the power to appoint a epeolal justice to tFy
a particular case.
          In vlev Of the foregoing, Ye rea,pbCtfully UIBWOrYOUr
three questions,under the facta stated, as follo~~i




.    .
EonoFable Alex Jung, Psge 4


          1. It is~not permissible to try the case before
som person agreed upon between the county attorney and the
defendant or his attorney.
          2. Ve have been unable to find any statutoryor con-
stitutionalauthority authorlelngthe appointmentof a special
Justice to try the particular case mentioned, and, therefore,
no ona has the povsr or authority to make such appointment.
          3. Although the ComalselonersCourt has the paver,
under Article 2355, .Vernon’sAnnotated Crvil Statutea, to PI11
vacancies ln the offloe of Justice of the pe8oe, said Article
does not oonfer on aaid court the pover to appoint a spsclal
Justice to try the particular case laentloned.
         Thank-   you for the able brief eubmlttedby you,
ve an
                                     Very truly 'youn
         CC"'r-y,I?;!?           ATTORBEY aRlmAL OF TRXAS